IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BETHLEHEM AREA SCHOOL DISTRICT              :   No. 66 MAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
THE BOARD OF REVENUE APPEALS OF             :
NORTHAMPTON COUNTY AND LEHIGH               :
CROSSING ASSOCIATES, LP                     :
                                            :
                                            :
PETITION OF: LEHIGH CROSSING                :
ASSOCIATES, LP                              :

BETHLEHEM AREA SCHOOL DISTRICT              :   No. 67 MAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
THE BOARD OF REVENUE APPEALS OF             :
NORTHAMPTON COUNTY AND LEHIGH               :
CROSSING ASSOCIATES, LP                     :
                                            :
                                            :
PETITION OF: LEHIGH CROSSING                :
ASSOCIATES, LP                              :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.